Citation Nr: 1613611	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  08-22 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a restoration of a 60 percent rating for service-connected type I diabetes mellitus.
 
2. Entitlement to service connection for a back condition to include lumbar spondylosis with foraminal stenosis and IVDS, claimed as secondary to service-connected diabetes. 
 
3. Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder.
 
4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

5.  Entitlement to service connection for radiculopathy, claimed as secondary to service-connected diabetic peripheral neuropathy.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1985. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal of a January 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) that reduced the Veteran's rating for diabetes, denied his claim for service connection for a back condition, granted service connection for depression at 50 percent, and denied his claim for a TDIU.

Further explained below, in light of the November 2013 VA examiner's opinion, the Board bifurcates the issue of service connection for a back condition, to include first the issue of service connection for a back condition to include lumbar spondylosis with foraminal stenosis and IVDS as secondary to service-connected diabetes, and second the issue of service connection for radiculopathy as secondary to service-connected diabetic peripheral neuropathy.

This case was previously before the Board in August 2013 and June 2012, at which times the case was remanded for further development.  

The issue of entitlement to service connection for a generalized systemic condition manifested by bone loss, claimed as secondary to diabetes has been raised by the record, as noted in the prior Board remands, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a back disability and radiculopathy, increased rating for psychiatric disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In the January 2007 rating decision, the RO reduced the disability rating for service-connected diabetes, from 60 percent to 40 percent effective December 11, 2006.
 
2. At the time of the reduction in the assigned disability rating for the diabetes from 60 to 40 percent in January 2007, the competent medical evidence did not clearly demonstrate that a material improvement in the severity of the Veteran's service-connected diabetes had actually occurred and that any such improvement would be maintained under ordinary conditions of life.


CONCLUSION OF LAW

The reduction in the rating assigned for the Veteran's diabetes mellitus from 60 to 40 percent effective December 11, 2006 was not warranted.  38 U.S.C.A. § 1155  (West 2015); 38 C.F.R. §§ 3.105 , 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9435 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Diabetes Rating Reduction

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155  (West 2014).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id.   

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c)   specify that the provisions of 38 C.F.R. § 3.344(a) and (b)  are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities that have not become stabilized and are likely to improve. 

Further, under the provisions of 38 C.F.R. § 3.105, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore. Additionally, a Veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i).

Also notably, diabetes mellitus is rated under Diagnostic Code 7913.  A 60 percent rating is assigned for diabetes disability requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; a 40 percent rating is assigned for diabetes disability requiring insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119.

In this case, the RO assigned a 60 percent rating effective June 1999 for the Veteran's diabetes in a January 2001 rating decision; the benefits were reduced effective December 11, 2006 by a January 2007 rating decision.  Significantly, the reduction the Veteran's overall combined evaluation remained 80 percent, effective May 8, 2006. Thus, the due process protections of 38 C.F.R. § 3.105(e) do not apply to this rating reduction claim.  See VAOPGCPREC 71-91.  However, the greater protections, set forth in 38 C.F.R. § 3.344, do apply in this case because the 60 percent disability rating for the diabetes was in effect for five or more years at the time of the reduction. 

The RO reduced the Veteran's disability rating based apparently on the result of the single VA examination in December 2006 in which the Veteran reported he was not hospitalized for ketoacidosis or hypoglycemia.  However, the Board notes that VA treatment records from West Palm Beach contain August and November 2006 primary care notes in which a physician stated the diabetes was "fluctuating" and the Veteran suffers from occasional nocturnal hypoglycemia.  VA regulations caution against reducing such a rating based upon one examination, "except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  38 C.F.R. § 3.344(a).  In this case, the VA treatment records suggest that sustained improvement was not demonstrated, notwithstanding the single December 2006 VA examination.

In the RO's decision to reduce the diabetes rating, there was no explicit consideration of whether any improvement would continue under the ordinary conditions of life.  The January 2007 rating decision did not address the requirements of 38 C.F.R. § 3.344.  In basing the reduction of the Veteran's disability rating on the findings of a single VA examination, reduction did not comply with the provisions of 38 C.F.R. § 3.344(a)-(b).  The 60 percent disability rating for diabetes is restored from December 11, 2006, the date it was reduced.


ORDER

Restoration of a 60 percent evaluation for diabetes mellitus is granted effective December 11, 2006 subject to the laws and regulations governing the award of monetary benefits.



REMAND

Service Connection for Back Disability

The Veteran has claimed entitlement to service connection for a back condition, claimed as secondary to his service-connected diabetes.  The Board must unfortunately remand this matter again to obtain an VA adequate medical opinion.

The Veteran appeared for a VA examination, upon direction of the August 2013 Board remand, in November 2013.  The examiner opined it is less likely than not that the Veteran's lumbar spondylosis with foraminal stenosis and IVDS is proximately due to or the result of the Veteran's diabetes, as medical literature does not establish a direct cause and effect relationship between diabetes mellitus and its complications and the development of the Veteran's back disability.  On aggravation, the examiner stated that "the radiculopathy that developed last year is aggravated by the diabetic neuropathy of the left lower extremity as it acts in a synergistic way with the radiculopathy to produce more intense neuropathic symptoms such as pain, numbness and paresthesias."

In light of the November 2013 VA examiner's opinion, the Board bifurcates the issue of service connection for a back condition, to include first the issue of service connection for a back condition to include lumbar spondylosis with foraminal stenosis and IVDS as secondary to service-connected diabetes, and second the issue of service connection for radiculopathy as secondary to service-connected neuropathy.

The Board then requests an addendum for the VA examiner's opinion on two questions.  First, the examiner is requested to opine as to the likelihood that the Veteran's back condition to include lumbar spondylosis with foraminal stenosis and IVDS was permanently aggravated by his service-connected diabetes, as this question was not addressed in the prior opinion.  Second, the examiner is requested to opine as to the likelihood that the Veteran's radiculopathy is caused or permanently aggravated by the service-connected neuropathy, as the question of permanent aggravation was not addressed by the prior opinion.

Finally, the Board notes that the RO has not sent a VCAA letter to the Veteran regarding his back disability and now radiculopathy disability, explaining the criteria to establish secondary service connection.  Upon remand, such letter should be provided to the Veteran.

Psychiatric Disorder Increased Rating

The Veteran requests an initial disability rating in excess of 50 percent for major depressive disorder, effective May 8, 2006.

The Veteran has appeared most recently for a VA examination in November 2013.  However, an April 2008 West Palm Beach VA treatment note reflects in part that the Veteran reported feeling racing thoughts and feeling grandiose at times.  The VA psychiatrist diagnosed moderate bipolar disorder and moderate adjustment disorder with anxious mood.  A diagnosis of bipolar disorder was reflected as well by a June 2013 VA treatment note.  The November 2013 VA examiner discusses major depressive disorder only.  Thus, the Board finds that additional examination is necessary to determine the proper psychiatric diagnosis for which service connection is in effect and the severity of the current disorder.

TDIU

In the August 2013 Board remand, the Board directed that a VA examination on TDIU be conducted.  There is no TDIU examination of record.  While the November 2013 VA examinations include an opinion as to employability for diabetes and its complications, and mental disorders, there is no consideration as to what extent the service-connected disabilities combined, not only alone, impair the Veteran's employability.  As such, a VA examination as to TDIU is again required.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate all VA treatment records and request permission from the Veteran to associate any outstanding private treatment records or ask that the Veteran submit the records himself.  

All attempts to procure records should be documented in the file.  If any records identified cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Send a VCAA letter to the Veteran regarding his back disability and now radiculopathy disability, explaining the criteria to establish secondary service connection.  

3. Then, send the claims file to the November 2013 VA spine examiner, and if not possible, to another appropriate medical professional, for an addendum opinion.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed.

The examiner is requested to opine as to whether it is at least as likely as not (a 50 percent or greater probability):

(A) The Veteran's back condition to include lumbar spondylosis with foraminal stenosis and IVDS was permanently aggravated by his service-connected diabetes and its attendant complications; and

(B)  The Veteran's radiculopathy is caused or permanently aggravated by the service-connected diabetic peripheral neuropathy of the extremities.

If the examiner finds that the Veteran's back disorder or radiculopathy is aggravated by his service-connected diabetes and its attendant complications, then to the extent possible, the examiner is to provide an opinion as to the approximate baseline level of severity of the back disorder or radiculopathy before the onset of aggravation. 

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

4.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected acquired psychiatric disorder, which has been characterized as major depressive disorder, the examiner should report the current AXIS I diagnoses under both the DSM-IV and DSM-V, and identify the current diagnosis of the service-connected disability.  The examiner should indicate whether any change in the diagnosis of the service-connected disability is a new diagnosis, is a progression of the prior diagnosis of major depressive disorder, is a correction of an error in the prior diagnosis, or is the development of a new and separate disorder.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

5. Then, the RO or the AMC should forward the Veteran's claims file to an appropriate examiner to provide an opinion with respect to the Veteran's employability.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

In the report of the examination, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities, either singularly or jointly, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

For all VA examinations, the claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

The examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. When the above has been completed, the case should again be reviewed by the RO or the AMC, to address whether the Veteran is entitled to service connection for a back disability and/or radiculopathy, an increased rating for psychiatric disorder, and entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


